Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Karissa M. Misner, D.O,
Karissa Misner, PLLC,
(PTANs: GG783Z, GF705A),

Petitioners,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-103
Decision No. CR2776

Date: May 6, 2013

DECISION

Karissa M. Misner, D.O., appeals on behalf of herself and her practice group, Karissa
Misner, PLLC (Petitioners, collectively), the June 5, 2012 effective date determination of
her and her practice group’s enrollment as suppliers in the Medicare program.' The
Centers for Medicare and Medicaid Services (CMS) now moves for summary judgment.
For the reasons explained below, I grant summary judgment in favor of CMS and affirm
an effective date for Petitioners’ enrollment as of June 5, 2012, with a retrospective
billing period starting May 6, 2012.

I. Background and Procedural History

This case involves two separate sets of enrollment applications. While only one of those
application sets (the second application set) is material to the decision here, it is
important to explain the background of both application sets because much of Petitioners’
argument on appeal focuses on the first application set.

' A “supplier” is “a physician or other practitioner, or an entity other than a provider, that
furnishes health care services under Medicare.” 42 C.F.R. § 400.202.
The facts of this case are undisputed. On November 28, 2011, Palmetto GBA, a
Medicare contractor, received enrollment applications from Karissa Hannasch, D.O.
(now known as Karissa Misner), and Karissa Misner, PLLC to enroll in the Medicare
program. Palmetto GBA ultimately denied the applications after it had given Petitioners
an opportunity to provide additional documentation needed to complete the application
process. Petitioners requested reconsideration of the enrollment denials. On April 9,
2012, a Palmetto GBA hearing officer upheld the denials. Petitioners did not request a
hearing before an administrative law judge (ALJ) to challenge the reconsidered
determinations.

On June 5, 2012, Palmetto GBA received a new enrollment application that Dr. Misner
electronically submitted that day on behalf of her and her practice group, Karissa Misner,
PLLC.’ On July 26, 2012, Palmetto GBA sent a notice to Dr. Misner, stating that the
enrollment application for the practice group was approved and assigning Dr. Misner and
Karissa Misner, PLLC two new Provider Transaction Access Numbers (PTANs)
associated with the practice group. The notice stated that the group’s PTAN was
“effective May 6, 2012.”° Petitioners requested reconsideration, seeking to change the
effective date of the PTAN to August 15, 2011, based on the previously filed application

> A prospective supplier that has been denied enrollment must wait to file a new
enrollment application until the time to appeal has expired, or, if appealed, after notice
that the determination has been upheld. 42 C.F.R. § 424.530(b). Here, Petitioners filed
the new enrollment application after they received notice that the reconsideration
determinations denying the applications had been upheld.

> The parties use the term “effective date” to refer to the date on which Petitioner could
retrospectively bill for Medicare services. See, e.g., CMS Exhibit (Ex.) 5 (Palmetto GBA
letter to Petitioners on July 26, 2012, stating the group’s PTAN was “effective May 6,
2012”). By regulation, the effective date would ordinarily be the date Palmetto GBA
received Petitioners’ application that it approved. CMS is authorized, however, to permit
Petitioners to “retrospectively bill” for services for up to 30 days prior to that effective
date, as they did here. 42 C.F.R. § 424.521(a). For clarity, I prospectively only use
“effective date” in this decision to refer to the effective date of enrollment that is
established by regulation and not the date on which Petitioners’ retrospective billing
begins.
dated September 27, 201 1.4 On September 18, 2012, Palmetto GBA issued a
reconsidered determination that upheld the effective date established in the initial
determination letter.

On November 8, 2012, Dr. Misner filed her request for hearing. Following the issuance
of my Acknowledgement and Pre-Hearing Order dated November 14, 2012, CMS moved
for summary judgment and filed a supporting brief (CMS Br.) with seven proposed
exhibits (CMS Ex. 1-7). Petitioner then submitted a pre-hearing brief (P. Br.) with nine
proposed exhibits (P. Exs. 1-9). In the absence of any objections, CMS Exs. 1-7 and P.
Exs. 1-9 are admitted into the record.

II. Applicable Law

Suppliers such as Petitioners must enroll in the Medicare program to “receive payment
for covered Medicare items or services from either Medicare (in the case of an assigned
claim) or a Medicare beneficiary (in the case of an unassigned claim) ....” 42 C.F.R.

§ 424.505. The regulations at 42 C.F.R. Part 424, subpart P, establish the requirements
for a supplier to enroll in the Medicare program. Id. § 424.510 et seq.; see also Social
Security Act (Act) § 1866(j)(1)(A) (authorizing the Secretary of the Department of
Health and Human Services to establish by regulation the process for enrolling providers
and suppliers in the Medicare program). CMS may deny or revoke enrollment if a
prospective supplier or currently-enrolled supplier does not meet and continue to meet
enrollment requirements established by regulation. See 42 C.F.R. §§ 424.530, 424.535.
The effective date of enrollment for physicians, nonphysician practitioners, and physician
and nonphysician practitioner organizations is “the later of the date of filing of a
Medicare enrollment application that was subsequently approved by a Medicare
contractor or the date an enrolled physician or nonphysician practitioner first began
furnishing services at a new practice location.” Id. § 424.520(d).

The effective date of enrollment is an “initial determination” that a supplier may appeal
by requesting reconsideration from the contractor within 60 days of receipt of the initial
determination notice. Id. §§ 498.5(/)(1), 498.3(b)(15), 498.22(a). Any party dissatisfied
with a reconsidered determination may file a request for hearing within 60 days of receipt
of the reconsidered determination notice. Id. §§ 498.5(1)(2); 498.40(a)(2).

* The initial determination expressly applied the “effective date” of May 6, 2012 only to
the PTAN for Karissa Misner, PLLC, although the same effective date must also apply to
the PTAN for Dr. Misner because it was established in the same determination. See CMS
Ex. 5, at 1. Indeed, Dr. Misner appealed the effective date for both PTANs established in
the initial determination. See CMS Ex. 6 (requesting reconsideration for both PTANs).
The Palmetto GBA hearing officer addressed the effective date issue broadly in her
reconsidered determination without actually applying her decision to a specific PTAN.
CMS Ex. 7, at 1. The effective date for both PTANSs is at issue in this appeal.

II. Issues
This case presents the following issues:
1. whether summary judgment is appropriate; and

2. whether CMS or its contractor correctly established the effective date for
Petitioners’ enrollment as suppliers in the Medicare program.

Petitioners also raise the issue of whether Dr. Misner’s previous application, dated
September 27, 2011, is administratively final or may be subject to review in this appeal.
However, Petitioners did not request a hearing based on the denial of that application but
rather on the effective date established based on the application dated June 5, 2012.
Considering that Petitioners did not preserve review of the September 27, 2011
application, I do not have jurisdiction to address it in this appeal.

The limited review in this appeal may seem like a harsh result to Petitioners, who appear
in this appeal without representation by an attorney, so further explanation is warranted.
Petitioners view the two different application sets as a continuous application; however,
the regulations do not. Palmetto GBA took two separate and distinct actions based on
two separate applications. The first application was denied, and that denial was upheld
on reconsideration. See P. Ex. 8. Petitioners may have then appealed that reconsidered
determination by filing a request for hearing within 60 days of that determination. 42
C.F.R. §§ 498.5())(2), 498.22(a); see also P. Ex. 8 (advising Petitioners: “If you believe
that this determination is not correct, you may request a final ALJ review .... You must
file your appeal within 60 calendar days after the date of receipt of this decision”).
Instead, Petitioners submitted a new, separate enrollment application to Palmetto GBA.
Petitioners’ second application was not related to the first application because that first
application was denied and Petitioners did not appeal that denial further. See 42 C.F.R.
§ 498.25(b) (stating that a reconsidered determination is “binding” unless revised by
CMS or through a hearing decision). By choosing to submit a second application, rather
than appealing the denial of its first application, Petitioners essentially started the
enrollment process again. From the second application -- viewed as wholly distinct from
the first application that had been denied -- Palmetto GBA approved Petitioners’
enrollment and set the effective date that is now at issue. Petitioners requested
reconsideration from the second application, and the effective date was upheld.
Petitioners then requested a hearing on the reconsidered determination for the second
application. Accordingly, the denial of the first application is not at issue in this appeal
and may not even be considered here because Petitioners never requested a hearing on the
reconsidered determination upholding that denial.

IV. Discussion
1. Summary judgment is appropriate.

Summary judgment is appropriate if “the record shows that there is no genuine issue as to
any material fact, and the moving party is entitled to judgment as a matter of law.”
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010) (citations omitted).
The moving party must show that there are no genuine issues of material fact requiring an
evidentiary hearing and that it is entitled to judgment as a matter of law. Jd. If the
moving party meets its initial burden, the non-moving party must “come forward with
“specific facts showing that there is a genuine issue for trial... .”” Matsushita Elec.
Industrial Co. v. Zenith Radio, 475 U.S. 574,587 (1986). “To defeat an adequately
supported summary judgment motion, the non-moving party may not rely on the denials
in its pleadings or briefs, but must furnish evidence of a dispute concerning a material
fact — a fact that, if proven, would affect the outcome of the case under governing law.”
Senior Rehab., DAB No. 2300, at 3. To determine whether there are genuine issues of
material fact for hearing, an ALJ must view the evidence in the light most favorable to
the non-moving party, drawing all reasonable inferences in that party’s favor. Jd. When
ruling on a motion for summary judgment, an ALJ may not assess credibility or evaluate
the weight of conflicting evidence. Holy Cross Vill. at Notre Dame, Inc., DAB No. 2291,
at 5 (2009).

Here, CMS has moved for summary judgment. In support of its motion, CMS provided
documentary evidence establishing the material facts necessary for a decision.
Petitioners have not disputed any evidence that CMS submitted, nor have they provided
their own evidence that established a dispute of material fact. Therefore, this case must
be resolved on a question of law, and summary judgment is appropriate.

2. The undisputed facts show Palmetto GBA received Petitioners’ enrollment
application on June 5, 2012, and it later approved that application.

Palmetto GBA acknowledged electronic receipt of Petitioners’ enrollment application on
June 5, 2012. CMS Ex. 4, at 1. While Petitioners challenge the appropriateness of
establishing an effective date based on that application, Petitioners do not dispute that
they submitted, and Palmetto GBA received, a new enrollment application on that date.
P. Br. at 1; see also CMS Br. at 2. Accordingly, it is undisputed that Palmetto GBA
received a new enrollment application from Petitioners on June 5, 2012. Palmetto GBA
approved the June 5, 2012 application on July 26, 2012. CMS Ex. 5.

The Palmetto GBA hearing officer apparently misstated in the redetermination letter that
the contractor received Petitioners’ application on June 6, 2012, and calculated 30 days
prior to that date as May 6, 2012. CMS Ex. 7, at 1. But 30 days prior to June 6, 2012 is
actually May 7, 2012. No evidence supports that Palmetto GBA received Petitioners’
enrollment application on June 6, 2012. Indeed, CMS now argues that Palmetto GBA
received the application on June 5, 2012. CMS Br. at 2. Moreover, Palmetto GBA’s
initial and reconsidered determinations concluded that the PTANs were eligible for
retrospective billing starting May 6, 2012, which is consistent with the evidence
establishing that Palmetto GBA received the application on June 5, 2012. The simple
misstatement of the hearing officer in the reconsidered determination, which appears to
be a typographical error, does not preclude summary judgment especially when neither
party argues that the misstated fact is correct or otherwise material to the outcome of the
case.

3. The effective date of Petitioners’ enrollment in Medicare is June 5, 2012,
with retrospective billing privileges starting May 6, 2012.

By regulation, the effective date of a supplier’s enrollment, for a supplier already
furnishing services at a new location, is the date when a CMS contractor receives an
enrollment application that it subsequently approves. 42 C.F.R. § 424.520(d). Here,
Palmetto GBA received two enrollment applications from Petitioners, but only one of the
applications was later approved. The first application was denied, a decision which was
upheld in a reconsidered determination and not appealed further. P. Exs. 4, 8, 9. The
second enrollment application, which Palmetto GBA received on June 5, 2012, was later
approved. CMS Exs. 4, 5. Therefore, the effective date of Petitioners’ enrollment must
be June 5, 2012, the date Palmetto GBA received the enrollment application it
subsequently approved.

As noted above, the regulations permit retrospective billing for up to 30 days prior to the
effective date of enrollment. 42 C.F.R. § 424.521(a). Here, 30 days prior to the effective
date of June 5, 2012 is May 6, 2012. Accordingly, Petitioners may bill Medicare
retrospectively for reimbursement of covered services starting May 6, 2012.

V. Conclusion

For all of the foregoing reasons, I grant summary judgment in favor of CMS. Petitioners
enrollment in the Medicare program is effective June 5, 2012, with retrospective billing
privileges starting May 6, 2012.

/s/
Joseph Grow
Administrative Law Judge

